Citation Nr: 1810615	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-23 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left elbow disability, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for a right elbow disability, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for a left wrist disability, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for a right wrist disability, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for a left hip disability, to include as due to undiagnosed illness.  

6.  Entitlement to service connection for a right hip disability, to include as due to undiagnosed illness.  

7.  Entitlement to service connection for a disability manifested by high cholesterol.
 
8.  Whether new and material evidence has been received to reopen a claim of service connection for coronary artery disease (CAD).

9.  Entitlement to increases in the staged (30 percent prior to November 14, 2016, and 50 percent from that date) ratings assigned for unspecified neurocognitive disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1974 to September 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, granted service connection for a cognitive disorder not otherwise specified (NOS) and assigned an initial rating of 30 percent, denied service connection for high cholesterol and bilateral elbow, wrist, and hip disabilities, and reopened but continued to deny a claim of service connection for CAD (noting that a March 1995 final rating decision denied service connection for chest pain).  In November 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  At the hearing the Veteran was granted a 90-day abeyance period for the submission of additional evidence.  That time period lapsed; additional evidence, including private medical records, was received.  An October 2017 rating decision increased the rating for the Veteran's unspecified neurocognitive disorder to 50 percent effective November 14, 2016.  A December 2017 rating decision granted a total disability rating based on individual unemployability (TDIU) effective November 14, 2016.   

Regarding the claim of service connection for a right hip disability and the claim to reopen a claim of service connection for CAD, the Veteran filed a timely July 2013 Notice of Disagreement (NOD) with the December 2012 rating decision.  A Statement of the Case (SOC) has not been issued on the matters of service connection for a right hip disability or the claim to reopen a claim of service connection for CAD.  

The issues of service connection for left and right elbow, wrist, and hip disabilities, whether new and material evidence has been received to reopen a claim of service connection for CAD, and entitlement to increased staged ratings for an unspecified neurocognitive disorder are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

Elevated cholesterol of itself is a laboratory finding, and not a chronic disability for which VA disability benefits may be awarded; an underlying disease or injury is not identified.



CONCLUSION OF LAW

Service connection for elevated cholesterol is not warranted. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in August and October 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

Neither the Veteran nor his representative has raised any issues with the duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom (to include abnormal laboratory study), without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Veteran's postservice findings of high cholesterol only represent laboratory findings, and not a disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The record does not identify or suggest (and the Veteran has not alleged) an underlying disease to which his high cholesterol may be related. 

As high cholesterol is not of itself a "disability" for VA compensation benefits purposes, i.e., not a "service-connectable" disability entity, the Veteran has not presented a valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the claim of service connection for "high cholesterol" must be denied.


ORDER

Service connection for high cholesterol is denied.


REMAND

Service Connection for Bilateral Elbow, Bilateral Wrist, and Left Hip Disabilities, to include as due to Undiagnosed Illness

The Veteran has set forth alternative theories of entitlement.  Primarily, he contends that he has bilateral elbow, wrist, and hip disabilities caused by the repetitive physical training (including crawling, climbing, rushing, repelling, jumping, running, push-ups, and sit-ups) he underwent as an infantryman in service.  Alternatively, he contends that his joint pain may be due to Gulf War Syndrome.  See November 2016 Board hearing transcript; see also separate January 11, 2017 statements.  The Board acknowledges that the Veteran engaged in extensive physical training and notes that his service personnel records show service in Southwest Asia from January 1991 to October 1992.        

The evidence of record contains several VA examinations pertaining to the claimed joint disabilities; however, the Board finds that none is sufficient for rating purposes.  On August 2011 VA examination, the Veteran reported that he began to experience bilateral wrist, elbow, and hip problems in 1992; he reported all were asymptomatic most of the time, with some mild and intermittent pain depending on use.  X-rays showed a normal left elbow other than a small olecranon spur, a normal right elbow, a normal left wrist, an old ulnar styloid fracture of the right wrist (with neutral alignment and no degenerative changes), and bilateral mild degenerative joint disease (DJD) of the hips.  [On August 1974 entrance examination, the Veteran reported breaking his right wrist twice prior to service; examination showed normal upper extremities; he is entitled to a [rebuttable by clear and unmistakable evidence of preexistence] presumption of soundness on entry in service with respect to a right wrist disability.]  Following review of the file and interview and examination of the Veteran, the examiner noted the Veteran's wrist and hip complaints (but not his elbow complaints) and opined that a "majority of the joint problems are due to osteoarthritis, a condition with a specific etiology, pathogenesis, symptomatology and treatment.  It is my opinion, therefore, that all of those conditions evaluated are not related to a specific exposure event experienced by the Veteran during service in Southwest Asia."  The Board finds the examination report inadequate as it is not clear as to which joint(s) are implicated by the examiner's opinion.  Furthermore, the examiner did not provide rationale for the provided opinion.  Finally, the examiner did not address whether the Veteran's joint pain/arthritis is otherwise related to his service on a direct basis.  

A July 2013 private clinical record notes complaints of painful motion and stiffness in the joints, including the elbows, wrists, and hips.  The Veteran described his symptoms as "worsening."  The assessment was myositis and osteoarthritis; the provider did not specify any particular joint/region.

In April 2017, the Veteran was afforded VA fibromyalgia and chronic fatigue syndrome (CFS) examinations (in connection with development for separate claims not before the Board).  Fibromyalgia and CFS were not diagnosed.

On April 2017 VA elbow and forearm examination, the Veteran complained of elbow and forearm pain.  He reported pain since 1992 due to overuse in military activities, but denied seeking medical treatment until 2011.  The assessment was bilateral elbow arthritis.  An opinion as to whether such disabilities are directly related to service was not provided.  
An April 2017 VA Gulf War General Medical examination report considered complaints of, inter alia, elbow arthritis (but not hip or wrist problems).  The examiner opined that the Veteran does not have a disability pattern consistent with an undiagnosed illness and that his elbow disabilities are less likely than not "related to a specific exposure event experienced by the Veteran during service in SW Asia."  The Board likewise finds this opinion inadequate for rating purposes as it does not consider the Veteran's wrist and hip complaints/diagnoses in regards to his service in southwest Asia, nor did it address whether the Veteran's elbow pain/arthritis is otherwise related to his service on a direct basis.  

In sum, the record contains diagnoses of a left elbow small olecranon spur and bilateral hip DJD.  See August 2011 VA examination report.  However, a July 2013 private clinical record notes complaints of "worsening" elbow, wrist, and hip pain and a general diagnosis of osteoarthritis (not specific to any particular joint(s)).  Accordingly, clarification is needed to ascertain the nature of the Veteran's claimed bilateral elbow, wrist, and hip disabilities.  While April 2017 VA examinations did not find CFS or fibromyalgia, the opinions of record (namely in August 2011 and April 2017) did not consider all of the Veteran's joint complaints/symptoms in determining whether such may represent an undiagnosed illness manifested by joint pain, or whether such disabilities are otherwise related to his service on a direct basis.  Accordingly, remand for such medical opinion is necessary.

Service Connection for a Right Hip Disability and the Claim to Reopen a Claim of Service Connection for CAD 

As was noted in the Introduction, the Veteran filed a timely July 2013 NOD initiating an appeal of the December 2012 denial of service connection for a right hip disability and CAD.  As the AOJ has not issued a SOC addressing both issues, a remand for corrective action is necessary.  See Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).  On remand, the RO will also have the opportunity to review in the first instance the additional evidence received since the November 2016 Board hearing.  The Board notes that it will have full jurisdiction in these matters only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.
Increased Rating for Unspecified Neurocognitive Disorder

It appears that records of the Veteran's psychiatric treatment during the evaluation period remain outstanding.  A February 9, 2017 VA mental health record notes previous suicide attempts in 2009 and 2010.  On March 2017 VA psychiatric examination, the Veteran reported two suicide attempts in 2010 and a recent suicide attempt in January 2017 (upon hearing voices "just prior to his suicide attempt").  Following the January 2017 suicide attempt, he reported receiving treatment at East Cooper Medical Center and inpatient treatment for 10 days at Lowcountry Palmetto Behavioral Health.  Records from the 2009/2010 and 2017 suicide attempts are not of record; records of such treatment would be highly material (and perhaps dispositive) evidence regarding his claim for increase (as they would likely constitute the best evidence regarding the state of the disability during those periods).  

[The Board notes that at the November 2016 Board hearing the Veteran reported separate diagnoses of a mood disability (manifested by anxiety and depression), anxiety, and depression.  The undersigned acknowledged that an examination may be necessary to determine whether such are part and parcel with his service-connected neurocognitive disorder (and if not, whether such symptoms could be disassociated from his neurocognitive disorder).  Since the Board hearing, the Veteran underwent additional VA psychiatric examinations in March and September 2017.  Notably, on both March and September 2017 examinations, only one mental disorder, unspecified trauma and stressor-related disorder, was diagnosed.  However, objective clinical testing (namely a Trauma Symptoms Inventory assessment) showed symptoms including moderate anxiety and severe depression.  The examiner opined that the Veteran's symptoms are caused by his military experiences.  However, as new psychiatric treatment records may be obtained pursuant to development ordered below, an addendum opinion may be necessary if, and only if, additional psychiatric diagnoses are shown.]

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his heart, joints, and psychiatric disability and to provide all releases necessary for VA to secure any private records of such evaluations or treatment (specifically including treatment records from suicide attempts in 2009 and/or 2010, as well as January 2017 records from East Cooper Medical Center and Lowcountry Palmetto Behavioral Health).  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  The AOJ should also secure for the record complete clinical records of any VA evaluations or treatment the Veteran has received for the disabilities at issue since September 2017 (the date of the most recent treatment records associated with the record).  

3.  The AOJ should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his claimed bilateral elbow, wrist, and hip disabilities.  The examiner must review the Veteran's entire record (to include this remand and any newly obtained records) and respond to the following:

(a)  Please identify, by diagnosis, each chronic elbow, wrist, and hip disability entity found, or shown by the record.

(b)  For each elbow, wrist, and hip disability diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such is related to the Veteran's military service, to include as due to his acknowledged extensive physical training (noted above) as an infantryman or due to exposures to environmental hazards in the Persian Gulf? 

(c)  Does the Veteran have an undiagnosed illness manifested by elbow and/or wrist and/or hip pain?   Are there objective signs and symptoms of elbow and/or wrist and/or hip pain as manifestations of an unexplained chronic multisymptom illness?  

The examiner must include rationale with all opinions, citing to supporting factual data as deemed appropriate.  

4.  If (and only if) newly obtained postservice records show additional psychiatric diagnoses, the AOJ should return the Veteran's record to the March 2017 examiner for further review and an addendum medical opinion regarding whether or not any additionally diagnosed psychiatric disability is related to his service.  The entire record, to include this remand, must be reviewed by the examiner.  Based on a review of the record, the examiner should provide opinions that respond to the following:   

(a)  Please identify any additionally diagnosed psychiatric disability (i.e. those not already noted in the record.)

(b)  Please identify the likely etiology for each additional psychiatric disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that such is related to the Veteran's service?  If not, identify the etiology considered more likely and explain why that is so.

To the extent possible, the examiner should distinguish symptoms (and related impairment) attributable to the Veteran's service-connected neurocognitive disorder from any attributable solely to a co-existing nonservice-connected psychiatric disorder.

The examiner must explain the rationale for all opinions.  If the March 2017 examiner is unavailable, the record should be forwarded to another VA psychiatrist or psychologist for the opinion sought.

5.  Thereafter, the AOJ should review the record and issue a SOC addressing the issues of service connection for a right hip disability and whether new and material evidence has been received to reopen the claim of service connection for CAD.  The Veteran and his representative should be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have full jurisdiction in the matters, a timely substantive appeal must be filed following the issuance of the SOC.  If that occurs, the case should be returned to the Board. 

6.  Thereafter, the AOJ should review the record, arrange for any further development indicated, and readjudicate the issues of service connection for left and right elbow disabilities, left and right wrist disabilities, a left hip disability, and entitlement to increases in the staged rating for his service-connected unspecified neurocognitive disorder.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

